UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6164


BARRY F. ROBINSON,

                  Plaintiff - Appellant,

             v.

TARQUINTUS WALSER,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-ct-03039-D)


Submitted:    June 22, 2009                     Decided:    June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry F.     Robinson,   Appellant   Pro Se.    Yvonne     Bulluck Ricci,
Assistant     Attorney   General,    Raleigh,    North     Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Barry F. Robinson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                   We

have     reviewed       the     record     and       find       no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.         Robinson       v.    Walser,        No.   5:07-ct-03039-D           (E.D.N.C.

Jan. 21,    2009).        We       dispense    with      oral    argument     because     the

facts    and    legal    contentions          are    adequately        presented     in   the

materials      before     the      court   and      argument         would   not    aid   the

decisional process.

                                                                                    AFFIRMED




                                               2